Exhibit 10.1

[g256361ksi001.gif]

p.2 757-329-2418 Government Liquidation SALE OF GOVERNMENT PROPERTY AMENDMENT OF
INVITATION FOR BIDS/MODIFICATION OF CONTRACT 1 . AIJIENDMENT TO INVITATION FOR
BIDS NO.: 2. EFFECTIVE DATE 12/03/2014 (PAGE 1 OF2) PAGES SUPPLEMENTAL AGREEMENT
NO.: 1 3. 1SSUED BY DLA Disposition Services National Sales Office 74 North
Washington Street Battle Creek, Ml 49017-3092 4.NAME AND ADDRESS WHERE BIDS ARE
RECEIVED (5. 0AMENDMENT OF INVITATIONFOR BIDS NO.(See Item 6) DATED ([8) MODFI
ICATION OF CONTRACT NO. (See/tern B ) DATED 01/17/2014 6. THIS BLOCK APPLIES
ONLY TO AMENDMENTS OF INVITATIONS FOR BIDS The above numbered invitation for
bids is amended as set forth in Item 9. Bidders must acknowledge receipt of this
amendment unless indicated otherwise in item 11 prior to the hour and date
specified in the invitation for bids, or as amended. by one of the following
methods: (a) By signing and returning copies of this amendment; (b) By
acknowledging receipt of this amendment on each copy of the bid submitted; or
(c) By separate letter or telegram which includes a reference to the invitation
for bids and amendment number. FAILURE OF YOUR ACKNOWLEDGMENT TO BE RECEIVED AT
THE ISSUING OFFICE PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION
OF YOUR BID.If by virtue of this amendment you desire to change a bid already
submitted, such change may be made by telegram or letter, provided such telegram
or letter makes reference to the invitation for bids and this amendment, and is
received prior to the opening hour and date specified. 7. ACCOUNTING AND
APPROPRIATION DATA (If required) 8. THIS APPLIES ONLY TO MODIFICATION OF
CONTRACTS This Supplemental Agreement Is entered Into pursuant to authority of
9. DESCRIPTION OF AMENDMENTIMODIFICAnoN (Except as provided below all terms and
conditions of the document referenced in Item 5 remain in full force and effect)
Whereas Contract 08-D002-0001 was entered into on January 17, 2014 by and
between the United States of America, hereinafter referred to as the GOVERNMENT,
and Liquidity Services, Incorporated, hereinafter referred to as the CONTRACTOR,
and whereas the contract involved property as described in Invitation For Bid
(IFB) 08-0001/08-0002: THE HOUR AND DATE FOR RECEIPT OF BIDS (LOCAL TIME} DATE D
IS NOT EXTENDED, D (IS EXTENDED UNTIL) (O’CLOCKM) (10. BIDDER:PURCHASE NAME AND
ADDRESS (Include ZIP Code) 11. 0 (BIDDER IS NOT REQURI ED TO SIGN THIS DOCUMENT)
Liquidity Services, Incorporated 1920 L Street, NW.6th Floor Washington, DC
20036 PURCHASER IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN ORIGINAL AND — 0
-COPIES TO THE ISSUING OFFICE BRUCE  GEAREY 14.DATE SIGNED (17. DATE SIGNED)
Executive Vice President 12/0312014 (REBECCA BELLINGER) (12103/2014) AUTHORIZED
FOR LOCAL REPRODUCTION Previous edion is usableSTANDARD FORM 1140 (REV.1-94)
Prescribby GSA FPMR (41 CFR) 101-45.3,

 


[g256361ksi002.gif]

p.2757-329-2418 Government Liquidation CONTRACT NUMBER 08-0002-0001Supplemental
Agreement 1Page 2WHEREAS, certain DLA Disposition Services assets that have been
determined no longer needed by the Government may result in a sales transaction
that is conducted by the DLA Disposition Services Sales Office.\VHEREAS,
Contract 08-0002-0001, states, “Performance period for this contract is 10
months from the contract performance date. Two one-month additjonal options may
be offered by the Government. Contract performance begins on February 14,
2014.”NOW THEREFORE, it is mutually agreed between the Government and the
Contractor hereto that the following changes are in effect:Contract 08-0002-0001
is changed based on Government requirements. DLA Disposition Services has
determined it is in the best interest of the Govenunent to extend the two
one-month additional options extending the contract performance period for
contract 08-0002-0001 to February 13,2015. All other terms and conditions of
contract 08-0002-0001 remain the
same.!/I/11////II/I////I/I/IIIIIIIIII!IIJNOTHING
FOLLOWS/////////////1/////////////////////////---· -·-·--- . ... .

 

 